DETAILED ACTION
Claims 4-10, 19, 26, 28-41 and 45-54 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's after-final submission dated March 25, 2021 has been entered.
Claims 4-10, 19, 26, 28-41 and 45-54 remain pending. Claims 41 and 47 are amended.
Applicant’s arguments, filed March 25, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his original election of the invention of Group II (original claims 1-11, 19, 25), directed to methods of treating or preventing DNA damage by contacting a cell with a NAD+ agonist, and the original election of the NAD+ agonist nicotinamide mononucleotide (NMN) as the single disclosed species of NAD+ agonist, in the reply filed March 17, 2017, which is still in effect over the claims.
Applicant is also reminded of his election of (i) treating or preventing one or more side effects of chemotherapy in a subject using a NAD+ agonist as the single disclosed species of one or more side effects to be treated or prevented using a NAD+ agonist, (ii) cellular senescence or immunosenescence as the single disclosed species of side effect of chemotherapy, and (iii) doxorubicin as the single disclosed species of chemotherapeutic agent to be administered, as stated in the reply filed December 18, 2019, which is also still in effect over the claims.

Applicant’s claims 41, 45-47 and 51-53 remain drawn to the elected invention and elected species and are herein acted on the merits infra.

Status of the Rejections Set Forth in the November 19, 2020 Final Office Action
	In reply to the rejection of claims 41, 45-47 and 51-53 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-4 of the previous November 19, 2020 final Office Action, Applicant now amends claim 41 to define the subject of the preamble as “a subject who has undergone chemotherapy or is undergoing chemotherapy”, thereby comporting the subject of the preamble with the subject of the active step of the method. Accordingly, the rejection is now withdrawn. 
	In reply to the rejection of claim 47 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-5 of the previous November 19, 2020 final Office Action, Applicant amends claim 47 to now recite “wherein the chemotherapy comprises administering doxorubicin and a[n] NAD+ agonist to the subject, wherein the NAD+ agonist is NMN or apigenin”, which further clarifies that the chemotherapy is doxorubicin with either NMN or apigenin. Accordingly, the rejection is now withdrawn.
	In reply to the rejection of claims 41, 45-47 and 51-53 under 35 U.S.C. §103 as being unpatentable over Milbrandt et al. (U.S. Patent Application Publication No. 2006/0002914 A1; 2006) in view of Cella et al. (“Patient-Reported Peripheral Neuropathy of Doxorubicin and Cisplatin With and Without Paclitaxel in the Treatment of Advanced Endometrial Cancer: Results from GOG 184”, Gynecologic Oncology, 2010; 119:538-542), as set forth at p.5-11 of the previous November 19, 2020 final Office Action, Applicant now amends instant claim 41 to require that the NAD+ agonist is specifically administered in an amount of “about 100 mg to 750 mg”. Accordingly, the rejection is now withdrawn.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 41, 45-47 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, Applicant recites “wherein the amount of the NAD+ agonist is from about 100 mg to 750 mg”, which renders the claim indefinite because it is unclear if the term “about” is intended to modify only the lower endpoint of the range (about 100 mg up to 750 mg), or both the lower and upper endpoints of the range (about 100 mg to about 750 mg). Clarification is required. 
As claims 45-47 and 51-53 do not remedy this point of ambiguity in claim 41, such claims must also be rejected on the same grounds applied thereto.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


In claim 53, Applicant further defines the NAD+ precursor of “[t]he method of claim 52”, stating that “the NAD+ precursor is NMN or a pharmaceutically acceptable salt or prodrug thereof”, which fails to clearly further limit the subject matter of parent claim 52 because claim 52 provides only for the NAD+ precursor to be NMN “or a prodrug thereof”. There is no provision in parent claim 52 for the NAD+ precursor (in this case, NMN) to be employed in the recited method in the form of “a pharmaceutically acceptable salt” thereof. Applicant’s introduction of this embodiment into dependent claim 53 fails to further limit the subject matter of claim 52 from which it depends. Clarification is required. 
	
Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
3.	Claims 41, 45-47 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Milbrandt et al. (U.S. Patent Application Publication No. 2006/0002914 A1; 2006) in view of Cella et al. (“Patient-Reported Peripheral Neuropathy of Doxorubicin and Cisplatin With and Without Paclitaxel in the Treatment of Advanced Endometrial Cancer: Results from GOG 184”, Gynecologic Oncology, 2010; 119:538-542) and Kristian (U.S. Patent Application Publication No. 2012/0328526 A1; 2012), citing to Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) as evidence.
Milbrandt et al. teaches a method of treating a neuropathy in a mammal, particularly a human, via administering an effective amount of an agent that acts by increasing nuclear nicotinamide adenine dinucleotide (NAD) activity in diseased and/or injured neurons and/or supporting cells, e.g., glia, muscle cells, fibroblasts, etc. (p.1, para.[0009]; p.4, para.[0041]). Milbrandt et al. defines the agent that increases nuclear NAD activity as including, e.g., NMN (p.1, para.[0010]; p.5, para.[0053]). Milbrandt et al. teaches that increased NAD activity leads to increased sirtuin activity, which produces a decrease in axonal degeneration of injured neuronal cells as compared to axonal degeneration that occurs in injured neuronal cells not treated with an agent that increases NAD activity (p.4, para.[0041]). Milbrandt et al. defines the neuropathy that may be treated using the agent that increases NAD activity as peripheral neuropathy, which may result from mechanical, chemical or thermal damage to nerves, such as chemical injury of the nerves caused by a cytotoxic anticancer agent (p.4, para.[0045]; p.5, para.[0048]). Milbrandt et al. teaches that the treatment may constitute an intervention before or after the occurrence of neuronal injury, such as by administering the therapy before or after a primary insult to the neurons occurs (p.5, para.[0049]).
Milbrandt et al. differs from the instant claims only insofar as it does not explicitly teach (i) administration of NMN in an amount of “about 100 mg to 750 mg” (claim 41), (ii) administration of the chemotherapeutic agent doxorubicin as the source of nerve damage causing peripheral neuropathy 
Cella et al. teaches that peripheral neuropathy is a side effect of doxorubicin-containing regimens (i.e., cisplatin + doxorubicin, or cisplatin + doxorubicin + paclitaxel) for the treatment of endometrial cancer (abstract; col.1, para.1, p.538-col.2, para.1, p.538; col.2, para.2, p.541).
Kristian teaches a method of treating a mammal having a neuropathophysiological condition, comprising administering to the mammal in need of such treatment a compound selected from nicotinamide or salts or prodrugs thereof, e.g., NMN (or salts or prodrugs thereof) (p.3, para.[0030]). Kristian teaches that the neuropathophysiological condition to be treated is, e.g., peripheral neuropathy (p.3, para.[0030]). Kristian further teaches that a suitable dose of NMN to be administered for this purpose is from about 10 mg/kg to about 1000 mg/kg, and further teaches that the mammal is preferably a human subject (p.3, para.[0030]).
Reagan-Shaw et al. teaches that the average weight of an adult human is 60 kg (Table 1, p.660).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering NMN for the treatment or prevention of peripheral neuropathy in an endometrial cancer patient treated with a doxorubicin-containing chemotherapy regimen because Milbrandt et al. teaches the administration of an agent that increases NAD activity, particularly NMN, for the treatment of peripheral neuropathy that occurs as a result of chemical injury to the nerves caused by cytotoxic anticancer agents. The skilled artisan would have been motivated to administer NMN to an endometrial cancer patient that has received or is receiving a doxorubicin-containing chemotherapy regimen to treat or prevent peripheral neuropathy caused by the doxorubicin-containing regimen by increasing NAD activity - an effect that increases sirtuin activity and decreases neuronal degeneration that results in nerve damage - thereby ameliorating or preventing peripheral neuropathy in such subject. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer NMN for the treatment or prevention of peripheral neuropathy in a patient treated with a cytotoxic anticancer agent, as 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to administer NMN for the treatment or prevention of peripheral neuropathy in the endometrial cancer patient treated with a doxorubicin-containing chemotherapy regimen within the range of about 10-1000 mg/kg because Kristian teaches such dosage range of about 10 mg/kg to about 1000 mg/kg as being suitable for the treatment of neuropathophysiological conditions, such as peripheral neuropathy, in human subjects. For an adult human of average weight (60 kg), such dosage range would be equivalent to 600 mg (for a 10 mg/kg dose) up to 60 g (for a 1000 mg/kg dose), which clearly suggests dosages within the instantly claimed range of “about 100 mg to 750 mg” (claim 41). As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPO 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
In claim 41, Applicant recites “[a] method of treating or preventing one or more side effects of chemotherapy in a subject who has undergone chemotherapy or is undergoing chemotherapy”, in which “the side effects comprise one or more of DNA damage in a cell, cellular senescence of a cell, or induction of senescence-associated secretory phenotype (SASP) in a cell”. 
Applicant should note that the teachings of Milbrandt et al. as combined with Cella et al. provide clear reason to administer a NAD+ agonist (in this case, NMN) in an amount “effective to treat or prevent the side effects” – which is further defined as “about 100 mg to 750 mg” - to a subject that has received or is receiving chemotherapy (in this case, an endometrial cancer patient that has received, or is receiving, doxorubicin-containing chemotherapy), for the treatment or prevention of one or more side effects of the chemotherapy (in this case, peripheral neuropathy). Though the cited prior art teachings do not explicitly describe the effect of such administration in treating or preventing DNA damage in a cell, cellular senescence of a cell, or induction of SASP in a cell as instantly claimed, such resultant functional effects must necessarily occur within the practice of the method suggested by the cited prior art teachings. This is because the administration of an identical compound to an identical subject in an identical manner must 
The discovery of an allegedly unknown or unappreciated effect or mechanism operating within a known or obvious process does not render said process newly patentable to Applicant because the manner of use or application is not ultimately changed by the discovery of this new effect or mechanism. In the instant case, the specification of a particular effect following the execution of the active step defined by the claims (in this case, the effect of treating or preventing DNA damage in a cell, cellular senescence of a cell, or induction of SASP in a cell) fails to clearly change the nature of the manner of use or application claimed, as such effects must necessarily occur when the same steps are carried out, even if the reasons behind executing the same steps are not per se identical to Applicant’s reasons. MPEP §2112 and §2144(IV). The fact that Applicant has recognized another advantage or effect that would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant is reminded that it is not necessary for the prior art to teach or suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant in order to find obviousness. MPEP §2144(IV).
In claim 51, Applicant defines the NAD+ agonist as a NAD+ precursor.
In claim 52, Applicant further limits the NAD+ precursor to, e.g., NMN.
In claim 53, Applicant further limits the NAD+ precursor to NMN.
Milbrandt et al. clearly teaches that the agent that increases NAD activity is NMN.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection of claims 41, 45-47 and 51-53 under 35 U.S.C. §103 as being unpatentable over Milbrandt et al. (U.S. Patent Application Publication No. Gynecologic Oncology, 2010; 119:538-542), as set forth at p.5-11 of the previous November 19, 2020 final Office Action, urging that “the cited references do not teach every element of claim 41” – specifically, the newly added limitation directed to the effective amount of the NAD+ agonist (“about 100 mg to 750 mg”) (Remarks, p.7-8).
Applicant’s amendments to the claims and accompanying remarks have been fully and carefully considered, and the previously set forth grounds for rejection are hereby withdrawn. Upon further reconsideration of the claimed subject matter, however, new grounds for rejection are set forth infra.
Insofar as the proffered remarks apply to the new grounds for rejection above, they are addressed herein. Applicant contends that the teachings of either Milbrandt et al. or Cella et al. cannot be applied to the instantly claimed method as neither is directed to the specific effects of a NAD+ agonist in the treatment or prevention of chemotherapy-associated side effects of DNA damage in a cell, cellular senescence of a cell, or induction of SASP in a cell (Remarks, p.7-8). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to appreciate the teachings of Milbrandt and Cella as they are combined. In the instant case, Milbrandt et al. teaches a method of treating a neuropathy in a mammal, particularly a human, via administering an effective amount of an agent that acts by increasing NAD activity in diseased and/or injured neurons and/or supporting cells, e.g., glia, muscle cells, fibroblasts, etc. (p.1, para.[0009]; p.4, para.[0041]). Milbrandt et al. teaches that the neuropathy to be treated using the agent that increases NAD activity includes peripheral neuropathy, which may result from mechanical, chemical or thermal damage to nerves, such as chemical injury of the nerves caused by a cytotoxic anticancer agent (p.4, para.[0045]; p.5, para.[0048]). Notably, Milbrandt et al. teaches that the agent that increases NAD activity is, e.g., NMN as claimed (p.1, para.[0010]; p.5, para.[0053]). Milbrandt’s teachings, therefore, expressly provide for the administration of an agent that increases NAD activity - NMN - for the treatment of peripheral neuropathy that results from chemical injury to the nerves caused by therapy with a cytotoxic anticancer agent.
prima facie obvious to administer the NAD agonist therapy of Milbrandt et al. (in this case, NMN) to the endometrial cancer patient receiving a doxorubicin-based chemotherapy regimen in order to treat or prevent the peripheral neuropathy caused by such doxorubicin-based chemotherapy with a reasonable expectation of success. The teachings of Milbrandt in view of Cella provide clear reason to administer the NAD agonist NMN - the same therapy as that instantly elected and claimed - for the treatment of an endometrial cancer patient undergoing doxorubicin-based chemotherapy - the same patient population as that instantly claimed (i.e., a subject that has undergone chemotherapy or is undergoing chemotherapy) - in order to treat the peripheral neuropathy known to result from such doxorubicin-based chemotherapy in this patient, albeit for a different reason than Applicant (i.e., administration of NMN to a subject to treat the side effect of peripheral neuropathy, not for treating or preventing DNA damage, cellular senescence or induction of SASP per se). It is not necessary, however, that the prior art suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant in order to find obviousness. MPEP §2144(IV)1. The fact that Applicant has recognized another advantage (in this case, that administration of the NAD agonist NMN to this subject who has undergone, or is undergoing, chemotherapy treats or prevents DNA damage to a cell, cellular senescence of a cell or induction of SASP in a cell that results from chemotherapy, not just peripheral neuropathy that results from chemotherapy) that would flow naturally from following the suggestion of the prior art cannot be the basis Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For these reasons supra, rejection of claims 41, 45-47 and 51-53 is proper.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 41 and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Application No. 16/475,832 in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661).
‘832 recites a method for recovering from, treating, or preventing chemotherapy-induced damage or cellular senescence in a subject in need thereof comprising modulating the activity of a biologically active polypeptide comprising a Nudix homology domain (NHD) or fragment thereof, or nucleic acid encoding the same, in the subject via administering an effective amount of NMN (or an analog or derivative thereof), or an agent that increases the level of NMN (or an analog or derivative thereof), or a combination of NMN and an agent that increases the level of NMN (copending claim 3). 
In the ‘832 disclosure, the applicant defines the “effective amount” as “from about 0.0001 to about 100 mg/kg body weight per day” (p.140, l.3-12). 

Although the ‘832 claims do not explicitly define the “effective amount” of NMN to be administered directly in the claim, the underlying definition provided in the ‘832 disclosure establishes the meaning of such term as circumscribing a dosage range of about 0.0001-100 mg/kg body weight per day, which – for a human subject of average weight (60 kg) – defines a dosage range of 0.006-6000 mg per day, which clearly encompasses Applicant’s instantly claimed range of “about 100 mg to 750 mg” (claim 41), thereby rendering the instantly claimed range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPO 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Although not explicitly recited in the ‘832 claim, the “subject in need thereof” is reasonably interpreted as a subject in need of recovery from, treatment or prevention of chemotherapy-induced damage or cellular senescence, which necessarily implies that the subject has either received, or is receiving, chemotherapy that induces such damage or cellular senescence as instantly claimed. 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 41, 45-47 and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,603,334 B2.
‘334 recites a method for prophylactically treating chemotherapy-induced cognitive impairment in a subject, comprising administering to a subject who has undergone exposure to a chemotherapy agent, is undergoing exposure to a chemotherapy agent, or will undergo exposure to a chemotherapy agent, an effective amount of an agent that increases the level of NAD+ in the subject, wherein the agent that increases the level of NAD+ is a NAD+ precursor, e.g., NMN, and further wherein the agent that increases the level of NAD+ in the subject is administered at a dose of between 0.5-5 grams (equivalent to 500 mg to 5 g) per day (patent claim 11). 
In the ‘334 disclosure, the patentee defines the chemotherapy agent as, e.g., doxorubicin (col.4, l.48-67).
prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Applicant should note that the ‘334 claims provide clear disclosure of administering a NAD+ agonist (in this case, NMN) in an amount “effective to treat or prevent the side effects” – which is further defined as “about 100 mg to 750 mg” - to a subject that has received or is receiving chemotherapy (in this case, doxorubicin), for the treatment or prevention of one or more side effects of the chemotherapy (in this case, chemotherapy-induced cognitive impairments). Though the ‘334 claims do not explicitly describe the effect of such administration in treating or preventing the specific chemotherapy-induced side effects of DNA damage in a cell, cellular senescence or induction of SASP in a cell as instantly claimed, such resultant functional effects must necessarily occur within the practice of the method of the ‘334 patent claims. This is because the administration of an identical compound to an identical subject in an identical manner must necessarily produce the same resultant effects. Identical chemical products cannot have mutually exclusive properties when used in an identical manner. A composition and its attributed properties are inseparable. MPEP §2112.


Response to Applicant’s Arguments
In reply, Applicant traverses the previously set forth rejection over the ‘832 claims, stating that “[t]he priority date of the present application is earlier than the priority date of the pending ‘832 application” and that the rejection “is improper and should be withdrawn, as the pending claims of the subject application are now in condition for allowance” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive.
MPEP §804(I)(B) expressly states that “[a] provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable except as noted below”, further stating in MPEP §804(l)(B)(1)(b)(i) that “[i]f a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the ‘provisional’ nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent”.
Applicant asserts that the instant claims are in condition for allowance, but this is not the case in view of the pending rejections set forth infra. In view of the fact that the instant provisional rejection is not the sole remaining rejection in the instant application, and further in view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited copending claims, the rejection is proper. 
For these reasons supra, rejection of claims 41, 45-47 and 51-53 is proper. 

Conclusion
Rejection of claims 41, 45-47 and 51-53 is proper.

No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144(IV), which states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”